 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       STRIKE 3 HOLDINGS, LLC,
 8                           Plaintiff,
                                                       C17-1731 TSZ
 9         v.
                                                       MINUTE ORDER
10     JOHN DOE (73.225.38.130),
11                           Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    The Court treats the parties’ stipulation, docket no. 63, as a joint motion for
14
   leave to amend the pleadings, and GRANTS such motion. Defendant’s Second Amended
   Counterclaims, docket no. 64, and plaintiff’s Answer thereto, docket no. 65, are deemed
15
   timely filed and shall constitute the operative pleadings in this matter.
16          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 24th day of January, 2019.
18

19                                                   William M. McCool
                                                     Clerk
20
                                                     s/Karen Dews
21                                                   Deputy Clerk

22

23

     MINUTE ORDER - 1
